PER CURIAM.
The defendant, Roger Stewart, appeals from his conviction of criminal neglect of family. La.R.S. 14:74. In lieu of imposing a sentence, the juvenile court ordered the defendant to pay $21.00 per week (including $1.00 as court costs) toward the support of his minor child. (La.R.S. 14:-75).
We note, ex proprio motu, that we lack appellate jurisdiction of this case. However, the circumstances of this case warrant granting: to appellant a reasonable time to give notice to the judge of the Juvenile Court and the state’s attorney of his intention, if he elects to do so, to apply to this Court for review under our supervisory jurisdiction in accordance with Section 2 of Rule XII of this Court.
For the reasons assigned, this appeal is dismissed and appellant is granted thirty days from the finality of this decree to notify the proper parties of his intention to apply to this Court for supervisory review.